DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13, 14, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang [CH 106448180].
As to claim 1. Zhang discloses A computer comprising a memory and a processor programmed to execute instructions stored in the memory, the instructions including:
estimating a target time defined as an amount of time a vehicle will be in a tunnel, [0027-0034] time in the tunnel for a vehicle is compared with a threshold time t0; 
determining that the target time has elapsed, , [0027-0034] if time in a tunnel is above the threshold time t0, warning is issued; and 
sending an emergency notification as a result of determining that the vehicle has not exited the tunnel before the target time elapsed, [0014, 0015, 0023] notification sent when abnormal time is detected; [0027-0034] which is detected by determining if the vehicle is in the tunnel for above a threshold time t0.

As to claim 2. Zhang discloses The computer of claim 1, wherein the target time is estimated based at least in part on a length of the tunnel and one of a vehicle speed and a posted speed limit, [0028-0030].

As to claim 3. Zhang discloses The computer of claim 1, wherein the target time is estimated based at least in part on a traffic factor based on a predicted amount of traffic in the tunnel, [0047, 0055-0060].

As to claim 4. Zhang discloses The computer of claim 3, the instructions further including selecting the traffic factor based on the predicted amount of traffic in the tunnel, [0027-0030] preset traffic speed in the tunnel is used to determine preset threshold time t0.

As to claim 5. Zhang discloses The computer of claim 4, wherein selecting the traffic factor includes querying a database, [0054, 0055].

As to claim 6. Zhang discloses The computer of claim 1, wherein determining that the target time has elapsed includes determining that the vehicle has arrived at the tunnel, periodically incrementing a time value, and comparing the time value to the target time, [0055-0057] wherein the current time is an increment of a time value periodically.

As to claim 7. Zhang discloses Zhang discloses The computer of claim 6, wherein determining that the target time has elapsed includes determining that the target time has elapsed as a result of determining that the time value is equal to or greater than the target time, [0055-0057] compared to a preset threshold time.

As to claim 8. Zhang discloses The computer of claim 6, the instructions further including commanding a timer to start incrementing the time value as a result of determining that the vehicle has arrived at the tunnel and wherein periodically incrementing the time value includes waiting a unit of time before commanding the timer to increment the time value, [0055-0058] start time is entered in the database when vehicle enters, commanding a timer to start, and compared to a current time, incrementing the time value periodically, at a predetermined time.

As to claim 13 is rejected using the same prior arts and reasoning as to that of claims 3, 4.

As to claim 14 is rejected using the same prior arts and reasoning as to that of claims 5.

As to claim 17, 18, are rejected using the same prior arts and reasoning as to that of claims 1, 3, respectively.

As to claim 19. Zhang disclose The method of claim 17, wherein determining that the target time has elapsed includes determining that the vehicle has arrived at the tunnel, commanding a timer to begin incrementing a time value, comparing the time value to the target time to determine if the time value is equal to or greater than the target time, and determining that the target time has elapsed as a result of determining that the time value is equal to or greater than the target time, [0055-0058] start time is entered in the database when vehicle enters, commanding a timer to start, and compared to a current time, incrementing the time value periodically, at a predetermined time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sojoodi et al. [Sojoodi, US 20170064025].
As to claim 9. Zhang disclose The computer of claim 1, the instructions further including generating the emergency notification, [0055].
Zhang fails to disclose queuing the emergency notification.
Sojoodi teaches a notification aggregation system wherein the system queues a notification queue 220 and the notification is activated to be sent when a predetermined condition is detected, [0032-0034].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Zhang with that of Sojoodi so that the message can be queued while processing the severity of the hazard.

As to claim 10. Zhang fails to disclose The computer of claim 9, wherein generating the emergency notification includes querying a database for at least one of emergency contact information and emergency service provider information and addressing the emergency notification to at least one of an emergency contact defined by the emergency contact information and an emergency service provider defined by the emergency service provider information.
Sojoodi teaches a notification aggregation system wherein the system queues a notification queue 220 and the notification is activated to be sent when a predetermined condition is detected, [0032, 0033]; wherein the notification is sent to an address of a registered device, [0048].


As to claim 11. Zhang discloses A computer comprising a memory and a processor programmed to execute instructions stored in the memory, [0011], the instructions including: 
estimating a target time defined as an amount of time a vehicle will be in a tunnel, [0027-0034] time in the tunnel for a vehicle is compared with a threshold time t0; 
detecting that the vehicle has exited the tunnel before the target time has elapsed, [0055-0058]; and 
deleting the vehicle information as a result of determining that the vehicle has exited the tunnel before the target time elapsed, [0055-0058].
Zhang fails to disclose queuing an emergency notification, and the vehicle information to be deleted is emergency notification from the queue.
Sojoodi teaches a notification aggregation system wherein the system queues a notification queue 220 and the notification is activated to be sent when a predetermined condition is detected, [0032, 0033]
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Zhang with that of Sojoodi so that the message can be queued while processing the severity of the hazard.

As to claim 12 is rejected using the same prior arts and reasoning as to that of claims 2.

As to claim 16 is rejected using the same prior arts and reasoning as to that of claim 10.

As to claim 20. Zhang disclose The method of claim 17, further comprising: generating the emergency notification, [0055].
Zhang fails to disclose that the notification is generated by querying a database for at least one of emergency contact information and emergency service provider information and addressing the emergency notification to at least one of an emergency contact defined by the emergency contact information and an emergency service provider defined by the emergency service provider information, and queuing the emergency notification for sending to at least one of the emergency contact and the emergency service provider.
Sojoodi teaches a notification aggregation system wherein the system queues a notification queue 220 and the notification is activated to be sent when a predetermined condition is detected, [0032, 0033]; wherein the notification is sent to an address of a registered device, [0048].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Zhang with that of Sojoodi so that the message can be queued while processing the severity of the hazard.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sojoodi as applied to claim 11 above, further in view of Murakami et al. [Murakami, US 20140184398].
claim 15. The combination of Zhang and Sojoodi fails to disclose The computer of claim 11, wherein detecting that the vehicle has exited the tunnel before the target time has elapsed includes reestablishing communication with the vehicle before the target time has elapsed.
Murakami teaches a system that can determine when a vehicle exits a tunnel when communication is established with the vehicle, [0153].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Zhang and Sojoodi with that of Murakami so that the system can be implemented to detect vehicle entry and exit of the tunnel by using the already implemented communication method of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688